TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00019-CV


                      Emmanuel John, d/b/a Americo Express, Appellant

                                                 v.

                                  RLJ Equities, LLC, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-19-005325, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On January 7, 2020, appellant Emmanuel John, d/b/a Americo Express filed a

notice of appeal. John appeals from a final judgment signed by the trial court on October 29,

2019. Because the judgment was signed on October 29, 2019, the notice of appeal was due to be

filed on or before December 1, 2019. 1 See Tex. R. App. P. 26.1 (requiring notice of appeal to be

filed within 30 days after judgment is signed); see also id. R. 4.1(a) (extending time period to file

to next day that is not legal holiday when last day of period falls on legal holiday). That

December 1, 2019 deadline might have been extended until December 16, 2019, if John had filed

either a notice of appeal with the trial court or a motion for extension of time with this Court


       1
          John filed an untimely motion for new trial on December 26, 2019. See Tex. R. Civ. P.
329b (establishing that motion for new trial must be filed prior to or within 30 days after
judgment is signed). Because his motion for new trial was untimely, it did not extend the
deadline for filing the notice of appeal. See Tex. R. App. P. 26.1(a)(1) (extending deadline to
file notice of appeal to 90 days if any party timely files motion for new trial).
within 15 days after the deadline for filing the notice of appeal. See id. R. 26.3; Verburgt v.

Dorner, 959 S.W.2d 615, 617-18 (Tex. 1997) (“[O]nce the period for granting a motion for

extension of time under Rule 41(a)(2) [now Rule 26.3] has passed, a party can no longer invoke

the appellate court’s jurisdiction.”). John’s January 7, 2020 notice of appeal is untimely, and we

therefore lack jurisdiction over this appeal. See Tex. R. App. P. 25.1(b) (providing that filing

notice of appeal invokes appellate court’s jurisdiction), id. R. 2 (establishing that appellate court

may not alter time for perfecting appeal in civil case).

               On January 13, 2020, appellee RLJ Equities, LLC filed a motion to dismiss the

appeal, asserting that the Court lacks jurisdiction over the appeal for the reasons stated above.

To date, no response has been filed. See id. R. 10.3(a) (providing that court of appeals should

not determine motion until 10 days after motion was filed). Accordingly, we grant appellee’s

motion and dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 6, 2020




                                                  2